Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 9, 2007                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  130672(59)                                                                                          Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices


  CZYMBOR’S TIMBER, INC., and
  MICHAEL CZYMBOR,
           Plaintiffs-Appellants,
                                                                   SC: 130672
  v                                                                COA: 263505
                                                                   Saginaw CC: 03-050339-CH
  CITY OF SAGINAW,
            Defendant-Appellee,
  and
  SAGINAW CITY COUNCIL and DEBORAH
  KIMBLE,
             Defendants.
  ______________________________________


         On order of the Chief Justice the motion by the Public Corporation Law Section of
  the State Bar of Michigan for leave to join the brief amicus curiae of the Michigan
  Municipal League is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 9, 2007                       _________________________________________
                                                                              Clerk